DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-20 are pending in the instant invention.  According to the Amendments to the Claims, filed July 20, 2021, claims 1-9, 11-13, 15-17 were amended and claims 18-20 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/IB2018/053047, filed May 2, 2018, which claims priority under 35 U.S.C. § 119(a-d) to IT 102017000047189, filed May 2, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on May 7, 2021, is acknowledged: a) Group I - claims 1-10 and 14; and b) substituted heteroaryl of formula (I) - p. 51, Example 6, Compound 13.
	Similarly, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted heteroaryls of the formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(a), (i) claims 11-13, directed to a method for inhibiting RhoJ activity or cell division control protein 42 homolog-guanosine triphosphate hydrolysing protein activity in a subject, comprising administering… a substituted heteroaryl of the formula (I); and (ii) claims 15-17, 
	Likewise, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on September 22, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Next, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Then, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on January 7, 2021, or the Final Rejection, mailed on May 27, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed July 20, 2021.


Reasons for Allowance

	Claims 1-20 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to (1) substituted heteroaryls of the formula (I), as recited in claim 1; and (2) substituted heteroaryls, as recited in claim 18, respectively.
	Consequently, the limitation on the core of the substituted heteroaryls of the formula (I) that is not taught or fairly suggested in the prior art is Ring A on the periphery of the heteroaryl core.  This limitation is present in the recited species of claim 6.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
SUBSTITUTED HETEROARYLS AS INHIBITORS FOR A RHO FAMILY OF GTP-ASES

	has been deleted and replaced with the following:
PYRIMIDINES AS INHIBITORS FOR A RHO FAMILY OF GTP-ASES”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt thereof,

wherein:

	A is a 6-membered aromatic ring or a 6-membered heteroaromatic ring, wherein the 6-membered heteroaromatic ring contains 1 or 2 nitrogen atoms, and further wherein the 6-membered aromatic ring or the 6-membered heteroaromatic ring is optionally substituted with 1 substituent selected from the group consisting of halogen, C1-6 alkyl, C1-6 alkyl(halo), C1-6 alkyl(alkoxy), NH2, NH(C1-6 alkyl), N(C1-6 alkyl)2, and OH;
	A’ is a 6-membered aromatic ring or a 6-membered heteroaromatic ring, wherein the 6-membered heteroaromatic ring contains 1 or 2 nitrogen atoms, and further wherein the 6-membered aromatic ring or the 6-membered heteroaromatic ring is optionally substituted with 1 substituent selected from the group consisting of halogen, C1-6 alkyl, C1-6 alkyl(halo), C1-6 alkyl(alkoxy), NH2, NH(C1-6 alkyl), N(C1-6 alkyl)2, and OH;
	X1 is -CH2-, -NR2-, or -O-;
	X2 is -CH2-, -NR2-, or -O-;
	R1 is H or C1-6 alkyl;
	R2 is H, C1-6 alkyl, C1-6 alkyl(alkoxy), C(O)C1-6 alkyl, or C(O)C1-6 alkyl(alkoxy); and
	Y is CH;

with the provisos that:

(1)	X1 and X2 are not simultaneously -NR2-;
(2)	X1 and X2 are not simultaneously -NR2- and -O-; and
(3)	X1 and X2 are not simultaneously -O-.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein A is an unsubstituted 6-membered aromatic ring or a 6-membered heteroaromatic ring, wherein the 6-membered heteroaromatic ring contains 1 nitrogen atom.”---


	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein A’ is a 6-membered aromatic ring, wherein the 6-membered aromatic ring is substituted in the meta position or the para position with 1 N(CH3)2 substituent.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	A is a 6-membered aromatic ring or a 6-membered heteroaromatic ring, wherein the 6-membered heteroaromatic ring contains 1 nitrogen atom, and further wherein the 6-membered aromatic ring or the 6-membered heteroaromatic ring is optionally substituted with 1 substituent selected from the group consisting of halogen, NH2, NH(C1-6 alkyl), and N(C1-6 alkyl)2;
	A’ is a 6-membered aromatic ring or a 6-membered heteroaromatic ring, wherein the 6-membered heteroaromatic ring contains 1 nitrogen atom, and further wherein the 6-membered aromatic ring or the 6-membered heteroaromatic ring is optionally substituted with 1 substituent selected from the group consisting of halogen, NH2, NH(C1-6 alkyl), and N(C1-6 alkyl)2;
	R1 is H; and
	R2 is H.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	A is a 6-membered aromatic ring or a 6-membered heteroaromatic ring, wherein the 6-membered heteroaromatic ring contains 1 nitrogen atom in position 2 or position 3, and further wherein the 6-membered aromatic ring is optionally substituted with 1 halogen substituent;
	A’ is a 6-membered aromatic ring, wherein the 6-membered aromatic ring is optionally substituted in the meta position or the para position with 1 substituent selected from the group consisting of halogen and N(C1-6 alkyl)2;
	X1 is -CH2-, -NR2-, or -O-;
	X2 is -CH2- or -NR2-;
	R1 is H; and
	R2 is H.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:




    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 1, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 2,

 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 3, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 4,


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 5, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 7,


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 8, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 10,


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 12, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 14,


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 16,

or a pharmaceutically acceptable salt thereof.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“A medicament comprising the compound according to claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The medicament according to claim 7, wherein the medicament further comprises at least one pharmaceutically acceptable excipient.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and the compound according to claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition according to claim 9, wherein the pharmaceutical composition further comprises a chemotherapeutic agent selected from the group consisting of carboplatin, cisplatin, dacarbazine, nedaplatin, oxaliplatin, satraplatin, temozolamide, and triplatin tetranitrate.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition according to claim 10, wherein the pharmaceutical composition is administered separately, simultaneously, or sequentially.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting RhoJ activity or cell division control protein 42 homolog-guanosine triphosphate hydrolyzing protein activity in a subject, comprising administering to the subject in need thereof a therapeutically effective amount of the compound according to claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 12, wherein the subject has a disease or disorder selected from the group consisting of a metastatic neoplastic disease, a primary neoplastic disease, and a pre-malignant condition.”--

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 13, wherein the metastatic neoplastic disease, the primary neoplastic disease, or the pre-malignant condition is selected from the group consisting of a benign tumor, a cancer, a cancer metastasis, a cardiomyopathy, a dysplasia, a hyperplasia, a hyperproliferative disorder, a metaplasia, and a retinal disorder.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 14, wherein the cancer is melanoma.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting RhoJ activity or cell division control protein 42 homolog-guanosine triphosphate hydrolyzing protein activity in a subject, comprising administering to the subject in need thereof a therapeutically effective amount of the pharmaceutical composition according to claim 9.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:

16, wherein the subject has a disease or disorder selected from the group consisting of a metastatic neoplastic disease, a primary neoplastic disease, and a pre-malignant condition.”--

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 17, wherein the metastatic neoplastic disease, the primary neoplastic disease, or the pre-malignant condition is selected from the group consisting of a benign tumor, a cancer, a cancer metastasis, a cardiomyopathy, a dysplasia, a hyperplasia, a hyperproliferative disorder, a metaplasia, and a retinal disorder.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 18, wherein the cancer is melanoma.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“	A compound selected from the group consisting of:


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 6, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 9,


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 11, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 13,


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 15, and 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 17,

or a pharmaceutically acceptable salt thereof.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. John W. Peck (Reg. No. 44,284) on August 8, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624